UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6144


DEANGELO MARQUESE MARTIN,

                  Petitioner - Appellant,

             v.

L. KELLY, Warden,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:08-cv-00991-LMB-IDD)


Submitted:    May 21, 2009                    Decided:   May 29, 2009


Before MOTZ and TRAXLER, Circuit Judges. *


Dismissed by unpublished per curiam opinion.


DeAngelo Marquese Martin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




     *
       The opinion is filed by a quorum of the panel pursuant to
28 U.S.C. § 46(d) (2006).
PER CURIAM:

           DeAngelo Marquese Martin seeks to appeal the district

court’s order dismissing his 28 U.S.C. § 2254 (2006) petition

without prejudice for failing to prepay the filing fee.                   Our

review of the district court docket sheet reveals that Martin

paid the filing fee on January 27, 2009, shortly after filing

his notice of appeal.         Accordingly, because Martin has paid the

filing fee and the district court has reopened his case, we deny

a certificate of appealability and dismiss the appeal as moot.

We   dispense   with   oral    argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid in the decisional process.



                                                                  DISMISSED




                                     2